



SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and Release (the “Agreement”) is between Katherine
Harper (“Employee”) and AgroFresh Solutions, Inc. (“Employer”) and is effective
on the eighth day following Employee’s execution of this Agreement provided
Employee has not revoked the Agreement (the “Effective Date”).
RECITALS
Employee and Employer previously entered into that certain Employment Agreement,
dated as of September 23, 2016 (the “Employment Agreement”); capitalized terms
used herein but not defined herein shall have the meanings given to such terms
in the Employment Agreement;
Employee’s employment with Employer terminated effective August 29, 2018 (the
“Termination Date”);
Employee and Employer desire to define their respective rights and obligations
for the future; and
Employee desires to release any claims or causes of action Employee may have
against Employer and the other Released Parties (as defined herein).
Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Employer
agree:
1.Termination. Employee’s employment with Employer will terminate on the
Termination Date. Employee will be paid her normal base salary through the
Termination Date. Whether or not Employee signs this Agreement, Employee will
additionally receive reimbursement for any unreimbursed business expenses
properly incurred by Employee in accordance with the Employer’s policy prior to
the termination date and her vested Employee Benefits, if any, under the
employee benefit plans of the Company, and her accrued but unused vacation pay
and paid time off, to the extent not previously paid to Employee (which Employer
and Employee agree shall be deemed to be $10,750 for purposes hereof). Employee
acknowledges that the payments made pursuant to this Section 1 will be in full
satisfaction of all wages, benefits and other compensation owed to Employee for
employment or service through the Termination Date. As of the Termination Date,
Employee resigns all directorships and other positions she has or may have had
with Employer or any of the other Released Parties.
2.Employer’s Obligations to Employee. Provided that Employee executes and does
not revoke this Agreement, Employer shall, in full satisfaction of Section 7(c)
of the Employment Agreement:
(a)    Pay to Employee an amount equal to 1.5 times her current Base Salary of
$456,750, payable in equal installments in accordance with regular payroll
procedures established by the Company over a twelve-month period beginning with
the first payroll date that occurs on or


-1-



--------------------------------------------------------------------------------





after the sixtieth (60th) day following the Termination Date (subject to any
applicable withholding taxes);
(b)    If Employee elects continued coverage for herself or her eligible
dependents under any of the Employer’s health plans pursuant to COBRA, for each
month during which such coverage is in effect (but not more than twelve (12)
months), pay to Employee or the applicable insurance provider an amount equal to
the difference between the premium paid for such COBRA coverage and the premium
charged by the Employer to an active employee for comparable coverage, which
monthly amount shall be payable over a 12-month period (or shorter period to the
extent the Employee elects COBRA coverage for less than 12 months), beginning
with the first payroll date that occurs on or after the sixtieth (60th) day
following the Termination Date;
(a)    Employer will provide Employee with executive-level transition services
through Right Management for a period not to exceed twelve (12) months after
Employee’s Termination Date. Employer shall pay the fees associated with such
services directly to Right Management; and
(b)    Employer shall reimburse Employee up to $15,000 for annual tax
preparation and financial planning expenses incurred by Employee during the 2018
calendar year, subject to Employer’s receipt of invoices evidencing such
payments by Employee (which invoices Employer acknowledges receipt of as of the
date hereof).
3.    Prior Rights and Obligations. Except as herein set forth, this Agreement
extinguishes all rights, if any, which Employee may have, and obligations, if
any, of Employer and its affiliates, contractual or otherwise, (a) relating to
the employment, service or termination of employment of Employee with Employer
or its affiliates, or (b) under the Employment Agreement, any employment
contract or other plan with Employer or its affiliates, including but not
limited to any severance plan, policy or practice. Employee agrees that the
above amounts are the only amounts that will be paid in connection with
Employee’s termination of employment or service and fully satisfy Employer’s and
its affiliates’ obligations to Employee under the Employment Agreement, that
Employee is not entitled to or owed any other severance benefits or compensation
arising out of the employment, service or termination of employment of Employee
with Employer, and that Employee is receiving benefits under this Agreement that
Employee would not be entitled to but for the execution of this Agreement.
Without limiting the generality of the foregoing, Employee acknowledges and
agrees that Employer has no further obligations with respect to the life
insurance policy provided pursuant to the terms of Section 5(b) of the
Employment Agreement.
4.    Employer Assets. Employee hereby represents and warrants that Employee has
no claim or right, title or interest in, or possession of, any property or
assets of Employer or its affiliates. Promptly after the execution of this
Agreement, to the extent Employee has not already done so, Employee shall
deliver to Employer any such property or assets in Employee’s possession or
control, including, without limitation, any information technology equipment,
keys and security cards issued to Employee by Employer, and all electronically
stored information (or information derived therefrom) (including disclosing to
Employer electronic user IDs and passwords).




 



--------------------------------------------------------------------------------





5.    Waiver and Release of All Claims. In consideration of and in return for
the benefits stated in this Agreement, Employee agrees to and hereby does
release the Employer and its affiliates, and each of their current and former
directors, officers, employees, agents, investors, predecessors and successors
in interest, and all benefit plans sponsored by any of them, and all fiduciaries
for such benefits plans, past or present (collectively, the “Released Parties”
and individually, a “Released Party”), individually and collectively, from
liability for any and all claims, damages, and causes of action of any kind from
the beginning of time through the date Employee signs this Agreement, including
but not limited to (a) any and all claims or causes of action arising under the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”), Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act (“ERISA”), the Sarbanes-Oxley Act and the Dodd-Frank Wall
Street Reform Act; (b) any and all claims or causes of action arising under any
other federal, state or local laws including but not limited any such claims
arising under the Pennsylvania Human Relations Act; and (c) any and all claims
for breach of the Employment Agreement, any Equity Agreement (as defined below)
or any contract, agreement, plan, policy, or practice, whether oral or written
between Employee and any Released Party (all of the foregoing, the “Released
Claims”).
This Agreement does not prohibit Employee from filing a complaint with the EEOC
or other governmental agency making a good faith report of possible violations
of applicable law to any governmental agency or from cooperating with any
governmental investigation. However, Employee acknowledges that by reason of her
waiver and release of claims, she shall not be entitled to relief resulting from
any such complaint or report, except and only to the extent as may otherwise be
required by applicable law. This Agreement and Employee’s release does extend to
any of the Released Claims brought by any organization, governmental agency, or
person on behalf of Employee or as a class action under which Employee may
otherwise have a right or benefit and Employee agrees that she is not entitled
to, has waived, and will not accept any such relief.
Except as expressly provided herein, the waiver and release provisions of this
Agreement do not apply to any rights or claims for age discrimination that may
arise after the effective date of this Agreement. Further, this Agreement does
not prohibit Employee from filing a claim to challenge the validity of her
release of claims under the ADEA or any claim for breach of this Agreement, or
as permitted by the rules of, or any programs administered by, the Securities
and Exchange Commission.
6.    Equity Agreements. All awards previously granted to Employee pursuant to
the terms of the AgroFresh Solutions, Inc. 2015 Incentive Compensation Plan, as
amended (the “Equity Plan”) shall continue to be governed by the applicable
terms of the applicable Award Agreements (as such term is defined in the Equity
Plan) (the “Equity Agreements”) and the Equity Plan; provided that,
notwithstanding anything to the contrary contained in the Equity Plan or the
Equity Agreement governing Employee’s option to purchase up to 74,488 shares of
common stock granted effective as of October 3, 2016, such options shall be
deemed to be fully vested as of the Termination Date. For the avoidance of any
doubt, the attached Appendix A, which is fully incorporated into this Agreement,
contains a true and accurate description of all equity awards granted to
Employee and the portion thereof, if any, that is vested as of each of the
Termination Date (it being understood




 



--------------------------------------------------------------------------------





and agreed that any unvested portions of such awards as of the Termination Date
have been forfeited). Further, the Employer or its applicable Committee hereby
approves the use of a cashless exercise option with respect to any such vested
stock options Employee elects to exercise, whereby Employee may elect to pay the
exercise price and applicable withholding therefor by means of the withholding
and forfeiture of shares of common stock otherwise deliverable pursuant to the
option having a Fair Market Value (as such term is defined in the Equity Plan)
equal to (i) the aggregate exercise price of the shares for which the option is
being exercised plus (ii) any applicable withholding taxes. Employee
acknowledges that all such vested options shall terminate and be null and void
if and to the extent not exercised by Employee within three months of the
Termination Date, in accordance with the terms and provisions of the applicable
Equity Agreements. The parties agree that Employee shall notify the General
Counsel for the Employer of any election to exercise vested options pursuant to
the terms hereof and the applicable Equity Agreement and that the date of
receipt of any such election to exercise that is provided in accordance with the
terms hereof and the applicable Equity Agreement shall be used to determine the
value of shares necessary to effectuate the cashless exercise. Employer will
instruct Employer’s transfer agent to deliver shares owed to Employee as soon as
administratively practicable following the date of exercise, but no later than
thirty (30) days following the date of exercise.
7.    Confidentiality. Employee agrees not to disclose the terms of this
Agreement to any other person, except that Employee may disclose such terms to
Employee’s attorney, financial advisors and/or tax accountants, and members of
Employee’s immediate family. Employee agrees to refrain from making public or
private statements or comments relating to any of Released Parties which are
derogatory, disparaging, or which may tend to injure any such party or person in
its or their business, or public or private affairs, unless required by law.
Employer agrees that its Senior Leadership Team will refrain from making public
or private statements or comments relating to Employee which are derogatory,
disparaging, or which may tend to injure such person in their business, or
public or private affairs, unless required by law.
1.    References. Employee agrees to direct all reference requests from
potential employers to the General Counsel for Employer, who can confirm
Employee’s position held, dates of employment, and salary or rate of pay. In the
event any potential employer calls anyone on the Senior Leadership Team of
Employer (other than the Employer’s General Counsel) for a reference on
Employee, the Employer agrees that such member of the Senior Management Team
will not provide any information, but instead will refer the call to the General
Counsel for Employer.
2.    Affirmation of Continuing Duties. In accordance with Employee’s existing
and continuing obligations, Employee agrees to abide by and acknowledges the
enforceability of certain covenants under the Employment Agreement, including
Sections 8, 9, 10 and 11(j) of the Employment Agreement. This includes, without
limitation, to the extent Employee has not already done so, promptly after the
execution of this Agreement, delivering to Employer all confidential information
in accordance with the Employment Agreement. Employee acknowledges that her
compliance with these continuing obligations in the Employment Agreement and the
confidentiality and non-disparagement provisions herein is a condition to her
receipt of the benefits provided under this Agreement. In addition to any other
legal or equitable remedies Employer may have, in the event that Employee
violates Sections 8 or 9 of the Employment Agreement, Employer shall be




 



--------------------------------------------------------------------------------





entitled to cease payment of any amounts due under this Agreement. Employer
agrees to abide by and acknowledges the enforceability of Sections 7(g) and
11(n) of the Employment Agreement, which remain in effect.
3.    Exclusive Benefits. Employee agrees and acknowledges that the only
benefits associated with the termination of Employee’s employment with Employer
to which Employee is entitled are the benefits stated in this Agreement
(including those sections of the Employment Agreement and Equity Agreements
incorporated by reference) and that Employee is not entitled to any additional
benefits under any other policy, plan or agreement of Employer or any of its
affiliates in connection with Employee’s termination.
4.    Unenforceable Provisions. In the event that any provision of this
Agreement is determined in the future to be invalid, void or unenforceable for
any reason, such determination shall not affect the validity and enforceability
of all remaining provisions of this Agreement. The only exception is that upon a
determination that Employee’s agreements contained in Section 5 above (the
release and waiver of all claims) are unenforceable, Employer shall have the
right to discontinue payments until Employee signs a new enforceable release and
waiver of claims in a form reasonably satisfactory to Employer, unless
Employee’s agreements in Section 5 are voided due to Employee’s challenge of the
enforceability of such provision, in which case the entire Agreement shall be
voidable, at the option of Employer, thereby requiring, to the extent permitted
by applicable law, the return to Employer of all payments given in consideration
for those release provisions.
5.    Choice of Law. This Agreement shall be governed by and construed and
enforced, in all respects, in accordance with the law of the Commonwealth of
Pennsylvania, without regard to the principles of conflict of law of such state,
except as preempted by federal law.
6.    Merger. This Agreement supersedes, replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between Employee and Employer and constitutes the entire agreement between
Employee and Employer with respect to the subject matter of this Agreement
(including any contrary provision in the Employment Agreement), other than those
portions of the Employment Agreement and Equity Agreements incorporated herein
by reference. This Agreement may not be changed or terminated orally, and no
change, termination or waiver of this Agreement or any of the provisions herein
contained shall be binding unless made in writing and signed by all parties, and
in the case of Employer, by an authorized officer.
7.    Rights under the Age Discrimination in Employment Act. Employee
acknowledges and agrees that she has at least twenty-one (21) days to review
this Agreement; she has been advised by Employer to consult with an attorney
regarding the terms of this Agreement prior to executing it; if she executes
this Agreement, she has seven days following the execution of this Agreement to
revoke this Agreement (by providing written notice to Employer before 5:00 p.m.
on the seventh day); this Agreement shall not become effective or enforceable
until the revocation period has expired; she does not, by the terms of this
Agreement, waive claims or rights that may arise under the ADEA after the date
she executes this Agreement; she is receiving, pursuant to this Agreement,
consideration in addition to anything of value to which she is already entitled;
and she understands




 



--------------------------------------------------------------------------------





this Agreement and it is written in such a manner that she understands her
rights and obligations under the Agreement.
8.    Agreement Voluntary; No Reliance. Employee acknowledges and agrees that
Employee has carefully read this Agreement and understands that it is a release
of all claims, known and unknown, past or present including all claims under the
ADEA. Employee warrants that she is executing this Agreement without any
representation of any kind or character not expressly set forth herein.
9.    No Admissions. The parties expressly understand and agree that the terms
of this Agreement are contractual and not merely recitals and that the
agreements herein and consideration paid are to compromise doubtful and disputed
claims, avoid litigation, and buy peace, and that no statement or consideration
given, nor offer of same, shall be construed as an admission of any claim by
either party, such admissions being expressly denied.
10.    Further Actions. Employee agrees to execute such additional documents as
may reasonably be required by Employer to effectuate her termination of
employment and the implementation of this Agreement. Without limiting the
generality of the foregoing, Employee agrees to sign such resignation letters as
may be requested by Employer from time to time to document that Employee no
longer serves as an officer of Employer or any subsidiary of Employer effective
on the Termination Date.






 



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, effective as
provided above.


EMPLOYEE




/s/ Katherine Harper                
Katherine Harper        


Date: October 15, 2018




EMPLOYER


AgroFresh Solutions, Inc.






By: /s/ Jordi Ferre                
Name:    Jordi Ferre
Title:    Chief Executive Officer


 
 






































 



--------------------------------------------------------------------------------







APPENDIX A TO SEPARATION AGREEMENT AND GENERAL RELEASE
 
 
 
 
 
 
 
 
 
 
 
Effective Grant Date
 
Shares/Options Granted
 
Exercise Price
 
Total Shares/Options Vested on Termination Date
Sign-On Awards
October 3, 2016
 
 
 
 
 
 
 
Restricted Stock Units (RSUs)
 
 
74,488
 
 
 
16,398(1)
 
Stock Options
 
 
74,488
 
$5.37
 
74,488
 
 
 
 
 
 
 
 
 
2017 Long Term Incentive Awards
March 31, 2017
 
 
 
 
 
 
 
RSUs
 
 
38,650
 
 
 
8,896(2)
 
RSUs
 
 
7,750
 
 
 
1,783(3)
 
Stock Options
 
 
51,500
 
$4.37
 
51,500
 
Stock Options
 
 
10,300
 
$4.37
 
10,300
 
Performance Stock Units (PSUs)
 
 
64,400
 
 
 
0
 
PSUs
 
 
12,900
 
 
 
0
 
 
 
 
 
 
 
 
 
2018 Long Term Incentive Awards
March 29, 2018
 
 
 
 
 
 
 
RSUs
 
 
27,950
 
 
 
0
 
Stock Options
 
 
37,300
 
$7.35
 
37,300
 
PSUs
 
 
46,600
 
 
 
0



(1)    Net of 8,431 shares previously forfeited in satisfaction of Employee’s
tax obligations.
(2)    Net of 3,987 shares previously forfeited in satisfaction of Employee’s
tax obligations.
(3)    Net of 800 shares previously forfeited in satisfaction of Employee’s tax
obligations.






 

